Dismiss; and Opinion Filed June 19, 2015.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-00649-CV

                                   JOHN GOIN, Appellant

                                               V.

                                  HOPE CRUMP, Appellee

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-13-03801

                            MEMORANDUM OPINION
                          Before Justices Bridges, Lang, and Schenck
                                   Opinion by Justice Lang

       Stating he no longer wishes to pursue this appeal, appellant has filed a motion to dismiss.

See TEX. R. APP. P. 42.1(a)(1). We grant the motion and dismiss the appeal. See id.




                                                    /Douglas S. Lang/
                                                    DOUGLAS S. LANG
                                                    JUSTICE



150649F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

JOHN GOIN, Appellant                                  On Appeal from the 95th Judicial District
                                                      Court, Dallas County, Texas
No. 05-15-00649-CV         V.                         Trial Court Cause No. DC-13-03801.
                                                      Opinion delivered by Justice Lang. Justices
HOPE CRUMP, Appellee                                  Bridges and Schenck participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER appellee Hope Crump recover her costs, if any, of this appeal from
appellant John Goin.


Judgment entered this 19th day of June, 2015.




                                                –2–